              4:18-cv-03023-JMG-CRZ Doc # 55-2 Filed: 01/18/19 Page 1 of 5 - Page ID # 711
                               DEPOSITION OF TIMOTHY J. GRIFFIN, M.D.          DECEMBER 17, 2018
CANNING vs CREIGHTON UNIVERSITY
                                                                                                                                                         3
                                                                                             1                               INDEX
                                                                              1              2                                         Page
          1                      IN THE UNITED STATES DISTRICT COURT                         3
                                    FOR THE DISTRICT OF NEBRASKA
          2                                                                                  4   DIRECT EXAMINATION BY MR. ZALEWSKI                       4
              MARY E. CANNING,                 )
          3                                    )
                                                                                                 CROSS-EXAMINATION BY MR. BUNTAIN                        25
                         Plaintiff,            )     Case No. 4:18 CV-03023                  5
          4                                    )
                    vs.                        )                                                                          EXHIBITS
          5                                    )
              CREIGHTON UNIVERSITY,            )                                             6
          6                                    )     DEPOSITION OF
                         Defendant.            )     TIMOTHY J. GRIFFIN, M.D.                    No. Description                                Page
          7   ________________________________ )
                                                                                             7
          8                                                                                       1     8/31/15 Faculty Evaluation of IM Resident         9
          9                                                                                  8    2     11/4/15 Faculty Evaluation of IM Resident        10
         10                                                                                       3     2/16/16 Documentation                            11
         11              DEPOSITION OF TIMOTHY J. GRIFFIN, M.D., taken                       9    4     9/26/16 HMS - End of Service Evaluation for      15
         12   before Tammy J. Hetherington, RPR, CSR, and General Notary
                                                                                                        Interns
                                                                                            10    5     E-mail correspondence                            21
         13   Public within and for the State of Nebraska, beginning at
                                                                                                  6     12/20/16 Probation Letter                        21
         14   1:53 p.m., on Monday, the 17th of December, 2018, at
                                                                                            11    7     Documentation by Dr. Cichowski                   22
         15   12910 Pierce Street, Suite 200, Omaha, Nebraska, to be read

         16   in evidence on behalf of the plaintiff, pursuant to the
                                                                                            12
         17   Federal Rules of Civil Procedure and the within stipulations.                 13
         18                                                                                 14
         19                                                                                 15
         20                                                                                 16
         21
                                                                                            17
                                  TAMMY J. HETHERINGTON, RPR, CSR                           18
         22                                MTDS Reporters
                                  7602 Pacific Street, Suite LL101                          19
         23                            Omaha, Nebraska 68114
                                           402-397-9669                                     20
         24                            www.mtdsreporters.com
                                                                                            21
         25
                                                                                            22
                                                                                            23
                                                                                            24
                                                                                            25
                                                                              2                                                                          4
     1                                    APPEARANCES
                                                                                             1           (Whereupon, the parties have stipulated to waive
     2    For the Plaintiff:            Mr. James C. Zalewski                                2               Nebraska Rule 6-330, Sections 8(A) and (C),
                                   Attorney at Law
     3                             575 Fallbrook Boulevard                                   3           and the following proceedings were had, to wit:)
                                   Suite 100                                                 4                       TIMOTHY J. GRIFFIN, M.D.,
     4                             Lincoln, Nebraska 68521
                                   jzalewski@ozwlaw.com                                      5                      having been first duly sworn,
     5                                                                                       6                  was examined and testified as follows:
          For the Defendant:              Mr. David R. Buntain
                                                                                             7                          DIRECT EXAMINATION
     6                             Attorney at Law
                                   12910 Pierce Street                                       8   BY MR. ZALEWSKI:
     7                             Suite 200
                                                                                             9   Q.   Would you state your name and address for the record,
                                   Omaha, Nebraska 68144
     8                             dbuntain@clinewilliams.com                     01:53PM   10        please.
                                                                                            11   A.   Timothy J. Griffin, M.D. My home address?
     9    Also Present:                 Ms. Mary Canning
                                   Mr. David Meiergerd                                      12   Q.   You can give home or business, whatever you want.
    10                                                                                      13   A.   11805 Oakair Plaza, Omaha, Nebraska, 68137.
    11                                                                                      14   Q.   My name is Jim Zalewski. I'm an attorney representing
                                                                                  01:53PM   15        Mary Beth Canning in a case she's filed against
    12
                                                                                            16        Creighton, and I'm going to ask you some questions
    13                                                                                      17        today about your knowledge of certain aspects of that
    14
    15                                                                                      18        case.
    16                                                                                      19               Have you ever been deposed before?
    17
    18                                                                            01:54PM   20   A.   Yes.
    19                                                                                      21   Q.   So you kind of know how it works, where we have to give
    20
                                                                                            22        audible answers, so we don't talk over each other, and
    21
    22                                                                                      23        try to keep the record straight, right?
    23                                                                                      24   A.   Yes.
    24
    25                                                                            01:54PM   25   Q.   I just want to make sure. A nod of the head, a shrug

1 of 13 sheets                                MATHESON-TAULBORG COURT REPORTERS                                                      Page 1 to 4 of 30
                    4:18-cv-03023-JMG-CRZ Doc # 55-2 Filed: 01/18/19 Page 2 of 5 - Page ID # 712
                                     DEPOSITION OF TIMOTHY J. GRIFFIN, M.D.          DECEMBER 17, 2018
CANNING vs CREIGHTON UNIVERSITY
                                                                              21                                                                               23
           1   Q.   Did you see Mary Beth Canning make any significant                        1        your part of it is on the bottom of the page, and
           2        errors on patient discharges?                                             2        there's a little paragraph at the top. These are notes
           3   A.   Not at the VA.                                                            3        that were compiled by Dr. Cichowski.
           4                (Exhibit No. 5 marked for identification.)                        4   A.   Okay.
02:18PM    5   Q.   (BY MR. ZALEWSKI) Dr. Griffin, the reporter has handed         02:21PM    5   Q.   And I just want you to read the Thursday, January 17
           6        you Exhibit 5, which it looks like an E-mail letter you                   6        (sic), 2017 remarks, where it starts, Tim Griffin came
           7        sent to Mary Beth Canning, and copied Dr. Joann Porter;                   7        to the VA.
           8        is that correct?                                                          8   A.   January 14th?
           9   A.   Correct.                                                                  9   Q.   Yes, and just read through that, and I have a question
02:18PM   10   Q.   Did Mary Beth Canning ask you to write a letter of             02:21PM   10        to ask you.
          11        support?                                                                 11   A.   (Witness reviewing Exhibit 7.)
          12   A.   Yes, she did.                                                            12               I agree with this, except for one sentence.
          13   Q.   And is this the letter that you wrote, then, to give to                  13   Q.   What sentence do you disagree with?
          14        the committee?                                                           14   A.   He concluded the meeting by indicating he wanted me to
02:18PM   15   A.   Yes.                                                           02:23PM   15        know that he supported the program's decision to
          16   Q.   Does this accurately assess what your observations were                  16        terminate, based on a long history of deficiency,
          17        about the work she performed at that time?                               17        without significant enough improvement with program
          18   A.   Yes.                                                                     18        support. I do not remember saying that.
          19   Q.   Okay.                                                                    19   Q.   All right. And I notice, on the first page of the
02:19PM   20                (Exhibit No. 6 marked for identification.)             02:23PM   20        exhibit, there's a sentence that says, all of us make
          21   Q.   (BY MR. ZALEWSKI) Dr. Griffin, the reporter has handed                   21        mistakes, and this is talking about forgetting to
          22        you Exhibit 6, which is the probation letter Mary Beth                   22        put the discharge of a patient on anticoagulants. You
          23        Canning received. Have you seen that document before?                    23        said, he fears all of us make mistakes?
          24   A.   No.                                                                      24   A.   Doctors make mistakes, yes.
02:19PM   25   Q.   The reason I ask is it seems that Exhibit 5, your              02:23PM   25   Q.   After that point in time, when you went and talked to
                                                                              22                                                                               24
           1        letter, seems to track some of the allegations made in                    1        Dr. Cichowski, did you have any other involvement with
           2        Exhibit 6; that you kind of, like, responded to those                     2        any decisions with respect to Mary Beth Canning being
           3        items, in a sense. Does that refresh your recollection                    3        terminated from the program?
           4        any if you've ever seen this?                                             4   A.   No.
02:20PM    5   A.   I do not recall seeing this letter.                            02:24PM    5   Q.   And did the appeals committee talk to you at all after
           6   Q.   Did Mary Beth Canning ever meet with you and show it to                   6        she filed that appeal?
           7        you?                                                                      7   A.   No.
           8   A.   I don't recall.                                                           8   Q.   Is Mary Beth Canning the oldest resident you've
           9   Q.   If you don't -- I mean, you can't -- I just want to                       9        supervised?
02:20PM   10        know if you recall or not. Mary possibly E-mailed it           02:24PM   10   A.   I don't know how old she is, but I think so.
          11        to you?                                                                  11   Q.   In the scheme of -- well, what's the average age of a
          12   A.   Possibly. It does look like I must have seen this.                       12        resident, if you can recall, if you can give me a
          13   Q.   Okay. Yeah, I just noticed there was kind of a                           13        ballpark figure?
          14        position and response between your letter of Exhibit 5                   14   A.   25 to 30's.
02:20PM   15        and this document, Exhibit 6; is that possible?                02:24PM   15   Q.   All right. And is that usually what it is every year
          16   A.   It's possible.                                                           16        when you teach the residents?
          17   Q.   Okay. Did you get any response back from Dr. Cichowski                   17   A.   Yes.
          18        after you sent that --                                                   18   Q.   Did you ever think she had a learning disability or
          19   A.   No.                                                                      19        dementia?
02:21PM   20   Q.   -- or Dr. Porter, I'm sorry?                                   02:24PM   20   A.   No.
          21   A.   No.                                                                      21                           MR. ZALEWSKI: Just a minute. I might
          22   Q.   Okay.                                                                    22               be done. Let me talk to them.
          23                (Exhibit No. 7 marked for identification.)                       23                           (A break was taken.)
          24   Q.   (BY MR. ZALEWSKI) Dr. Griffin, the reporter has handed                   24                           MR. ZALEWSKI: I don't have any other
02:21PM   25        you Exhibit 7, and I'm going to just refer you to --           02:25PM   25               questions, Doctor. I don't know if Mr. Buntain

6 of 13 sheets                                  MATHESON-TAULBORG COURT REPORTERS                                                    Page 21 to 24 of 30
                 4:18-cv-03023-JMG-CRZ Doc # 55-2 Filed: 01/18/19 Page 3 of 5 - Page ID # 713
                                  DEPOSITION OF TIMOTHY J. GRIFFIN, M.D.          DECEMBER 17, 2018
CANNING vs CREIGHTON UNIVERSITY
                                                                                  29
     1                                          CERTIFICATE
     2   STATE OF NEBRASKA              )

                         ) ss.
     3   COUNTY OF DOUGLAS                  )

     4           I, TAMMY J. HETHERINGTON, RPR, CSR, and General
     5   Notary Public in and for the State of Nebraska, do hereby
     6   certify that TIMOTHY J. GRIFFIN, M.D., was by me duly sworn

     7   to testify to the truth, the whole truth, and nothing but the
     8   truth; and that the deposition as above set forth was reduced

     9   to writing by me and is a true and accurate transcription of
    10   the testimony given by said witness;
    11      That the within and foregoing deposition was reported by

    12   me at the time and place herein specified and in accordance
    13   with the within stipulations, the reading and signing of the

    14   witness to the deposition having been expressly waived;
    15      That I am not counsel, attorney or relative of any of

    16   the parties or otherwise interested in the event of this
    17   suit.

    18      IN TESTIMONY WHEREOF, I have placed my hand and Notarial

    19   Seal this 26th day of December, 2018.
    20
    21                       __________________________________

                             General Notary Public

    22
    23
    24
    25
                                                                                  30
     1                      IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA
     2
         MARY E. CANNING,                )
     3                                   )
                Plaintiff,               )               Case No. 4:18 CV-03023
     4                                   )
            vs.                          )
     5                                   )
         CREIGHTON UNIVERSITY,           )
     6                                   )               COST CERTIFICATE
                Defendant.               )
     7   ________________________________)

     8

     9
                  CERTIFICATE OF DEPOSITION OF TIMOTHY J. GRIFFIN, M.D.
    10
                                    Taken in behalf of
    11                              the plaintiff.

    12   The Original Deposition is
         in the possession of:
    13
         Mr. James C. Zalewski
    14   Attorney at Law
         575 Fallbrook Boulevard
    15   Suite 100
         Lincoln, Nebraska 68521
    16

    17   Costs:

    18                           ____________________________
                                 Tammy J. Hetherington
    19                           Notary Public

    20                           Date: 12/26/18
    21
    22
    23
    24
    25

8 of 13 sheets                                      MATHESON-TAULBORG COURT REPORTERS   Page 29 to 30 of 30
            4:18-cv-03023-JMG-CRZ Doc # 55-2 Filed: 01/18/19 Page 4 of 5 - Page ID # 714


     then should coda potertiaCy complete the: year big if say pedant safety teeues occurred Ast tenamatfen would be our
     Wy ethical option, ! Ktowtedgad that perisaps she feels this is unjust but from she COC poapaatee, wba* would be
-r   more unfust is W -ue sH^sv her &■ practice unsafely sr»i‘ she haras someone end she would new forgive herme* because
     she has such a compasdonete heart

     She ashed Dr. Hurtey f agrees with this. He incBcated that he's s CCC member, has been Evolved with si the discussion
     and decision making and again reviewed the documentation and agrees with this course c? action beca\ee It’s dear that
     she is unable to progress atisquEteSy to he ahte to treat patients safely.

     She gave us bar pager tm the meeting ended.


     Saturday jan 7,2C1, VA Hue room

     JoSeen FWey asked to speak        me. She updated me that MBC contacted her and Tkn               to soak a supportive
     letter from each of them, jdeen said MBC shared honesty, a3 the struggles sl-se's been having since rounding with them
     eerier thb academic year, iofesn reviewed much of what was ouSSned in NBA Under Rada* araei Pmbatfen letters, as
     wet as the event thsl Issd to JViSCs termination. Joleen wanted me to know that the few patient volumes, much slower
     pace ©o VA HM$ dK s&w her end the supervisor to safely provide #ect                     iofesn feeb MBG% kmd,
     compassionate hes -n b bar strength. She admitted that MCB spent a lot of time conRectSvg emctfeneBy wtih patients
     and families Wt this often seemed to distract her from the medical tasks at hand. Joieen felt MEC had Improved the
     year as compared to her performance on VA HMS test acadwnte year. An eammpfe             used was Shat MBC was able to
     call her when she recognized r? deteriorating patient tea was unable to develop a plan of care for that patient White
     this was an bnpnwemaat m MSC’s performance, we both agreed that this action was at the tevel we expect from
     metical students, istiar than Interns. Joleen sisq admitted shat after wasting MBC through the assessment and
     development of a pten of cs re A* shat deteriorating patient M BC was unable to document m the medical record
     without slgnNkant help. Ween explained that she hoped MBC could remain b some sort of healthcare service career as
     she's passionate about heigtir^ people. She mentioned Fam% Medicine but upon further discussion, we both agreed
     that MBC does NOT have the knowledge and sMBs to be successful In the ICU rotations necessary to graduate from a
     Family Medicine program. Joleen darifted for me'that she wants to support MSC bat does NOT feel that MBC should be
     reinstated our program. She wants to support her In seeking alternative career options. She also is curious why MBC is
     appealing her termination because MBC shared with her that she no longer warns to continue on with Internal Medicine
     training and admitted she doesn’t have the skill set for success in Internal Medians. I darifted forioteen that GME had
     offered MBC counsel that withdrawing from the program would keep the termination off her record, perhaps helping
     her be successful m seeking other career options. But if MBC elects to appeal her termination, then the option of
     withdrawing is no longer available to her. Joleen said she does not think MBC understands this and could be hurting her
     future options. 1 shared with Joleen that Dr. fester let me know face t© fece that MBC was counseied on her time
     sensitive option to withdrew. Upon conclusion of this conversation with joleen, 8 updated Dr. Porter on the potential
     confusion on MBCs pert

     Thursday Jan 24,2D17

     Tim Griffin came to VA Red OInic to request to speak with me m private. He shared with me that MBC had contacted
     Mm for a tetter of support He wanted me to tow that he felt obligated to provide her a tetter of support because she’s
     such a nice person. He also feM: obligated to document that because of the VA BMS’ Sow patient volume and slower
     pace, he did not experience an Inability to provide safe patient car® while providing her ongoing direct supervision. He
     did indicate that he felt the program had provided her plenty of support and opportunity to Improve. He also admitted
     that his previous inpatient woris at CUMC allows him to see that perhaps the test pace and high patient volumes at that
     site could prove challenging with MBC and her limited skill set. in regards to her termination after forgetting to
     discharge a patient on anticoagulants, he fears that ail of us make mistakes that could put patterns in danger. I agreed
     but shared with him that an error of omission of a discharge medication should be caught with appropriate system
     support (and was caught in tins case), but when a medical provider defends the error by admitting he/she had little

                                                                a
                                                       AMmobm—t 3(d)
                   4:18-cv-03023-JMG-CRZ Doc # 55-2 Filed: 01/18/19 Page 5 of 5 - Page ID # 715

      understanding of the dinicsi reason during, the hospitalization, the core competency deficiencies are highlighted as the
      case of the error. He agreed. He concluded the meeting by indicating he wanted me to know that he U supportive of
      the program’s decision to terminate based on a long history of deficiency without significant enoi^h improvement with
      program support i thanked him for his communication.

       Email received 1/12/17 from an Ra Chief Resident:

      To whom It may concern:
      I had the opportunity to work with Mary Seth Canning in a hospital wards setting. I interacted with her and observed her
      performance over the notation. She required continuous direct supervision in all aspects of her position as an internal
      medicine resident. S do not feel that she Is able to successfully manage patients without constant dfrecrsupervfskm. In
      the name of patent safety and patient care I would not feel comfortable or safe with Mary Beth Gaming training under
      my medical license.


      Regards,


      Documentation received by email on 2/15/17 by an R3 Chief Resident;
      "Re: Dr. Mary Beth Canning
        A resident must be both proficient m medical knowledge as wefi as efficient with the usage of their time. A deficiency in
      either makes the path toward success much more difficult A deficiency in both of these areas Is the most concerning as
      it can lead to lapses in patient care. I have worked both as a team member with Dr, Canning as well as observed her
      interacting with colleagues and other members of the health care team, it is my opinion that she has severs deficiencies
      in both of the above mentioned areas, I believe this puts a large strain on the medical team as a whole as well as the.
        taff physicians in charge of overseeing her work. If i were a staff physician, S would not feel comfortable having her as a
      . esident on the team.e



      Email received 1/15/17
      Erica and everyone,

      I have documented my ooaccna about Marybeth Canning in my evaluation. However, I continue to have
      concerns about her ability to function as a physician leader despite our program’s efforts to give her more time
      to adequately acdkaeto and work to meet our minimum standard*.

      Physicians need to be able to have the ability to function as high level managers, managing patient care and the
      care team to achieve the best outcomes. With regard to Marybeth, I have significant concerns about her ability
      to manage small and baric tasks. Essentially, I do not believe that Marybeth has the needed skill level that is
      required by our profession. I do not believe she has the depth of inquiry, knowledge, or insight that one expects
      at tins level At this time, I believe we would be doing a disservice to our profession and program if we were to
      graduate someone that has continuously shown that she is not able to meet the baric demands and standards of
      our program or profession,

      I would be happy to gnawer any questions or concerns with regard to this letter, please call, anytime.

      Sincerely,

...

                                                                 3
                                                           Attachment 3(d)
